Citation Nr: 0626163	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  03-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the left knee.

4.  Entitlement to a rating in excess of 10 percent for 
internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to March 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Waco RO that denied service connection 
for hypertension, a compensable rating for a right knee 
disability, a rating in excess of 10 percent for a left knee 
disability, and a rating in excess of 20 percent for diabetes 
mellitus.  A November 2002 rating decision increased the 
rating for internal derangement of the right knee to 10 
percent.  Because the rating is less than the maximum 
provided under the applicable criteria (and since the veteran 
has not expressed satisfaction with the rating) the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).  In May 2006, 
the Board sought an advisory medical opinion from Veterans 
Health Administration (VHA) in the matter of secondary 
service connection for hypertension.

The matters of entitlement to increased ratings for right and 
left knee disabilities and diabetes mellitus are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.   


FINDING OF FACT

Hypertension was not manifested in service or in the first 
postservice year; is not shown to be related to service; and 
is not shown to have been caused or aggravated by the 
veteran's service-connected diabetes mellitus.



CONCLUSION OF LAW

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A March 2002 letter (prior to the decision on appeal) 
provided the veteran notice of what was needed to establish 
service connection, and of what evidence was needed to 
support the claim, and advised him of his and VA's 
responsibilities in the development of the claim.  A March 
2003 letter advised the veteran of what was needed to 
substantiate his increased rating claims.  He was provided 
additional notice via follow-up letters in April 2003, and 
August 2004 and advised to submit relevant evidence in his 
possession (August 2004 letter at, p 2).  The October 2003 
statement of the case (SOC) and February 2004, August 2004, 
and March 2005 supplemental SOCs (SSOCs) notified him of what 
the evidence showed, of the governing legal criteria, and of 
the basis for the denial of the claim.  While he was not 
advised of the criteria for rating diabetes or effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.  As the veteran has received all 
critical notice, has had ample opportunity to 
respond/supplement the record after notice was given, and as 
the claim was thereafter adjudicated, he is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The Board sought a 
VHA opinion (The Board is authorized to obtain advisory 
opinions from VHA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317 (Fed. Cir. 
2005)).  Evidentiary development is complete to the extent 
possible.  The veteran has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is also 
met.  It is not prejudicial to the appellant for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background 

The veteran's service medical records contain no mention of 
hypertension complaints, treatment, or diagnosis.  A 
September 1966 enlistment examination revealed a blood 
pressure reading of 128/88.  On March 1971 separation 
examination blood pressure was "120/20".

VA treatment records from March 1974 to April 1978 do not 
show treatment for, or diagnosis of, hypertension.  Blood 
pressure readings during this time frame were 130/84, 134/84, 
120/74, 130/90 and 136/86.

A November 1987 private treatment record reflects that Calan 
SR, a medication used to treat hypertension, was prescribed.  
Additional private records through October 1999 show 
continued treatment.

VA medical records from February 2000 to June 2001 note 
hypertension and indicate that the condition was stable.  

On May 2001 VA examination it was noted that the veteran did 
not have any heart or kidney disease and no knowledge of 
renal dysfunction.  The examiner noted that the veteran was 
pathologically obese and that VA outpatient records show 
treatment for high blood pressure.  Blood pressure readings 
taken at three different times were the same, 120/90.  The 
impression included hypertension, partially controlled.  

October 2001 to February 2002 VA treatment records continue 
to note a history of hypertension.

On May 2002 VA examination, it was noted that the veteran was 
on Lisinopril and Verapamil for hypertension.  The examiner 
reviewed the veteran's records and observed that private 
medical records dating back to 1987 and 1988 reflect 
treatment for hypertension with Calan SR.  The veteran 
reported that diabetes mellitus was first diagnosed in 
November 1998.  The physician commented that hypertension 
predated the onset of diabetes by many years and, therefore, 
would not be attributed to diabetes mellitus.  

On December 2003 VA examination, the veteran's medical 
records were reviewed.  The impression included controlled 
hypertension.  The physician opined that the veteran's 
hypertensive vascular disease was not due to diabetes.

On December 2004 VA examination, the veteran's medical 
records were reviewed.  The examiner provided a summary of 
the veteran's medical history.  The physician stated that the 
veteran's hypertension long preceded his diabetes, so it was 
not caused by diabetes.  The impression included controlled 
hypertension.

In May 2006, the Board sought a VHA specialist's opinion to 
ascertain whether the veteran's diabetes mellitus aggravated 
his hypertension.  On review of the evidence, the physician 
noted that the veteran's hypertension pre-dated the onset of 
diabetes by at least a decade; the veteran had medications 
for hypertension prescribed since 1987; and that diabetes was 
diagnosed in 1998 and treated since then.  The physician 
stated that diabetes does not "cause" hypertension except 
when chronic renal insufficiency develops as a result of 
diabetic nephropathy (from poor glycemic control), and noted 
that the veteran's most recent creatine (December 2004) was 
0.9 and that glycemic control was good to excellent 
throughout.  The physician opined that co-existing morbid 
obesity was far more likely to have precipitated or 
aggravated both diabetes and hypertension than any effect 
that either of those two common associations may have had on 
one another.  The physician opined that it was not likely 
that the veteran's diabetes caused, precipitated, or 
aggravated his pre-existing hypertension.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, or the result of (or aggravated by, 
for the degree of additional disability resulting) a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

The veteran's hypertension was not manifested in service or 
in the first postservice year, and is not shown (nor alleged) 
to otherwise be related directly to service.  Consequently, 
service connection for hypertension on the basis that it was 
incurred (including on a presumptive basis under 38 U.S.C.A. 
§ 1112, 1113; 38 C.F.R. § 3.307, 3.309) or aggravated in 
service is not warranted.  

The veteran seeks service connection for hypertension based 
on a theory of secondary service connection, i.e., that the 
hypertension was caused or aggravated by his service 
connected diabetes.  There are three threshold requirements 
that must be met to establish secondary service connection:  
1.) There must be competent evidence, a medical diagnosis, of 
the disability for which service connection is sought; 2.) 
There must be a disability that is already service connected; 
and 3.) There must be competent evidence that establishes 
that the disability for which service connection is sought 
was caused or aggravated by the service-connected disability.  

Here, only the first two of those requirements are met.  The 
veteran has hypertension, and his diabetes mellitus is 
service-connected.  However, there is no competent evidence 
that the diabetes caused or aggravated the hypertension.  
Significantly, the clinically documented hypertension pre-
existed a diagnosis of diabetes by more than 10 years, and 
there is no competent (medical opinion) evidence that the 
diabetes mellitus either caused or aggravated the 
hypertension.  The only competent evidence that directly 
addresses this matter is in the opinions of four VA 
physicians who all opined that the veteran's diabetes did not 
cause or (VHA opinion specifically) aggravate his 
hypertension.  The VHA specialist noted the evidence of 
record and explained the rationale for the opinion, and his 
opinion is persuasive.  The veteran's own belief that his 
hypertension was caused by his service-connected diabetes is 
not competent evidence, as he is a layperson, untrained in 
determining medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The preponderance of the evidence 
is against this claim, and it must be denied. 



ORDER

Service connection for hypertension, including as secondary 
to service connected diabetes, is denied.


REMAND

In a July 2006 statement, the veteran alleged that his 
diabetes mellitus and bilateral knee disorders had worsened.  
He indicated that he wore knee braces and used a walker, that 
his diabetes required insulin injections, and that symptoms 
of diabetes included peripheral neuropathy of the arms, legs, 
and feet.  He identified treatment records (Dallas and Waco 
VA Medical Centers (VAMCs) and the Dallas Vet Center) that he 
stated are pertinent to his claims.  Notably, VA treatment 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

An examination to ascertain the current severity of the 
diabetes mellitus and bilateral knee disabilities is 
indicated.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  By inference, in an increased rating claim 
there should be notice regarding the effective dates of 
awards.  Here, the veteran was not provided notice regarding 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  All records of VA treatment the 
veteran received for diabetes mellitus 
and bilateral knee disabilities since 
December 2004 should be obtained and 
associated with the claims file (this 
should include any Vet Center records, as 
well as VAMC records).

3.  The RO should arrange for an 
orthopedic examination to determine the 
current severity of the veteran's 
disabilities.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examinations, and any necessary 
tests or studies should be completed.  
The orthopedic examiner should note all 
complaints and findings in detail.  The 
examination should include range of 
motion studies, and the examiner should 
note whether there is further limitation 
of motion due to pain or on repetitive 
use, weakness, incoordination, or 
instability.  If instability is found, it 
should be characterized as slight, 
moderate, or severe.

4.  The RO should also arrange for the 
veteran to be examined by an 
endocrinologist (or other appropriate 
physician) to ascertain the severity of 
his diabetes mellitus.  The examiner must 
review the veteran's claims file in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  The examiner should note 
whether the diabetes requires insulin, 
restricted diet, and/or regulation of 
activities, and whether there are 
associated episodes of ketoacidosis or 
hypoglycemic reactions resulting in 
hospitalization or need for a diabetic 
care provider (and, if so, the frequency 
of hospitalizations and/or diabetic 
health care provider visits).  The 
examiner should also note whether there 
are any complication of the diabetes to 
(specifically considering the veteran's 
allegations of peripheral neuropathy in 
all extremities).  If in the examiner's 
opinion a specialty consultation is 
necessary to determine the presence 
and/or assess the severity of any 
complications, such should be arranged.  
The examiner(s) should explain the 
rationale for all opinions given.

5.  The RO should then readjudicate the 
increased rating claims.  If any remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


